Citation Nr: 9908331	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  92-09 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, as 
secondary to post-traumatic stress disorder (PTSD) and 
asthenic reaction.

2.  Entitlement to an increased evaluation for PTSD and 
asthenic reaction, currently evaluated at 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to August 
1945.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a January 1992 rating decision in which 
service connection for hypertension, as secondary to the 
service-connected nervous condition, and an increased rating 
for the service-connected nervous condition were denied.

In July 1993, the Board issued a Remand requesting that the 
RO afford the veteran examinations by specialists to 
determine the nature and extent of his psychiatric disability 
and to obtain an objective opinion as to the relationship, if 
any, between the veteran's service-connected psychiatric 
disability and his currently manifested hypertension.  The 
record shows that the RO complied with the requirements of 
the July 1993 Remand, scheduling the veteran for the 
requested examinations.

The Board again issued a Remand for further development in 
December 1995, requesting that the RO afford the veteran an 
examination by a specialist in internal medicine to determine 
the nature and extent of the veteran's hypertension and, in 
particular, to obtain an opinion as to whether the veteran's 
service-connected psychiatric disability aggravated the 
hypertension, in light of November 1993 VA examination 
results and Allen v. Brown, 7 Vet. App. 439, 448 (1995); and 
that it afford the veteran psychological and psychiatric 
evaluations to determine the nature, extent, and 
symptomatology of his psychiatric condition, in light of the 
recommendation for further testing made by the physician who 
had conducted the September 1993 examination.  In addition, 
the Board requested that the RO obtain records of treatment 
afforded the veteran for his psychiatric condition since 
September 1993.  Review of the record reveals that the RO 
obtained the treatment records requested, and afforded the 
veteran VA examinations, in July 1997, for hypertension and 
PTSD, with an April 1998 addendum containing the requested 
opinion.  The record does not indicate that the requested 
additional psychological tests were conducted.  In addition, 
the examiner conducting the July 1997 VA examination for 
hypertension did not provide the requested opinion.

Nonetheless, the Board finds that it is not necessary to 
again Remand to obtain the missing evidence.  This is so for 
the following reasons.  First, with regard to the additional 
psychological and psychiatric testing, the Board notes that 
the stated reason for the request for testing in the December 
1995 Remand is that the testing was recommended in a 
September 1993 VA examination report to determine whether or 
not the veteran was suffering from dementia or another 
organic disorder in addition to PTSD.  As the veteran is not 
service-connected for an organic mental disorder, omitting 
these additional tests would not prejudice the veteran in his 
present appeal.  Furthermore, the April 1998 addendum 
contains an opinion that the veteran does not require further 
testing.  Second, the Board notes that the VA examiner who 
conducted the July 1997 PTSD examination (rather than the 
physician who conducted examination for hypertension) 
proffered an opinion, in the April 1998 addendum, as to 
whether or not a link exists between the veteran's currently 
manifested hypertension and his service-connected psychiatric 
disorder.  Thus, the Board finds that the RO has essentially 
complied with the requirements of the December 1995 Remand, 
and that the case is now properly before the Board.

The Board notes that the veteran's representative, in an 
October 1995 Informal Hearing Presentation, submits claims 
for service connection for bilateral tinnitus and "a 
possible organic disability" resulting from concussion.  The 
Board further notes that the July 1997 VA examination for 
hypertension of record indicates that the examiner found the 
veteran disabled from any gainful employment.  The 
evidentiary record establishes that the veteran served during 
World War II.  A claim for non-service connected pension 
under 38 U.S.C.A. § 1521 (West 1991) and 38 C.F.R. §§ 3.3 and 
3.342 (1998) is thus inferred.  These matters are referred to 
the RO for appropriate action.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the court of 
Veterans' Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance. The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations. In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own. Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had fully opportunity 
to present the increased-rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  Service connection is in effect for PTSD and asthenic 
reaction.

3.  The veteran's diagnoses include hypertension and 
hypertensive cardiovascular disease.

4.  The veteran's service-connected PSTD and asthenic 
reaction did not cause or aggravate any currently manifested 
hypertension or hypertensive cardiovascular disease.

5.  The veteran's service-connected PTSD and asthenic 
reaction are currently manifested by occupational and social 
impairment characterized by no more than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; or, in the alternative, by no 
more than definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people or 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for hypertension, as secondary to his service-connected PTSD 
with asthenic reaction, is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

2.  The criteria for a rating higher than 30 percent for PTSD 
and asthenic reaction are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.130, 
Diagnostic Codes 9505, 9411-9505 (1992-1996) 9411-9505 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection for Hypertension,
as Secondary to the Service-Connected PTSD and asthenic 
reaction.

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  In addition, service connection may be 
established for a disability that is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).

The Board finds that the veteran has submitted evidence of a 
well-grounded claim.  The record contains competent medical 
evidence that he currently suffers from hypertension and 
hypertensive cardiovascular disease, as noted in the July 
1997 and September 1993 VA examination reports.  In addition, 
service connection is in effect for PTSD and asthenic 
reaction, which would be the second element of the Caluza 
analysis.  Finally, the veteran has proffered medical 
evidence of a nexus between his service-connected psychiatric 
disorder and his hypertension by his physician, Dr. Reid.  

Although the claim is well grounded, the Board finds, for the 
reasons delineated below, that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for hypertension, as secondary to the 
service-connected psychiatric disorder.

The medical opinions that support the veteran's claim include 
two essentially similar statements, dated in December 1991 
and January 1992, from the veteran's physician, William M. 
Reid, M.D.  He reported that the veteran had an incident of 
elevated systolic and diastolic blood pressure in August 
1990, when he became overheated and agitated.  Dr. Reid added 
that that medical science had long recognized a cause and 
effect relationship between acute exacerbations of anxiety 
and resulting elevations in systolic blood pressure, and 
sometimes elevations in diastolic blood pressure also.

Another opinion that supports the veteran's claim is from Dr. 
Bronsky, the VA psychiatric examiner in November 1993.  The 
examination report contained the statement that the veteran 
had suffered from hypertension in recent years "which might 
have been caused and certainly exacerbated by his 
psychoneurotic condition of chronic PTSD." 

The opinions against the veteran's claim are contained in a 
VA general medical examination report of April 1994 and an 
addendum to the July 1997 VA psychiatric examination report 
in April 1998.  In the former, Dr. McDaniel reported:  

It is clear from the exam and from the 
history that this gentleman had some 
chronic anxiety and asthenic reaction 
when he was in the service during World 
War II and he subsequently developed 
hypertension.  There is no relationship 
in my experience between the diagnosis of 
an asthenic reaction which simple (sic) 
means fatigue, malaise, of a feeling of 
not being healthy, fear, concern over 
ones (sic) health which is excessive and 
the development of hypertension.  That is 
perfectly clear.

The other opinion, by Dr. Palmer, notes that the veteran has 
only features of PTSD, "not a full blown disorder" and 
continues:  

I think that his hypertension is a 
separate issue than his post-traumatic 
stress disorder.  There have been reports 
of autonomic instability with post-
traumatic stress disorder.  However, this 
veteran has a longstanding history of 
hypertensive cardiovascular disease and I 
really do feel that these are two 
separate issues.

In weighing and balancing the conflicting medical opinions of 
record, the Board concludes that the opinions of Drs. Palmer 
and McDaniel outweigh those of Dr. Reid and Bronsky.  First, 
Dr. Reid's opinions refer to a relationship between acute 
exacerbations of anxiety and elevated systolic, and sometimes 
diastolic, blood pressure readings.  Indeed, his office notes 
show that, on the date specified, the veteran reported to Dr. 
Reid that he had had a blood pressure reading of 180/93 at 
work, when "he had gotten overheated and somewhat 'strung 
out'."  Dr. Reid, however, then obtained a blood pressure 
reading of 150/90 in the office.  Moreover, no previous or 
subsequent episodes of this sort were reported in Dr. Reid's 
office notes, which describe the veteran's blood pressure as 
well-controlled on medication.  Thus, the extent of Dr. 
Reid's opinion is that an acute episode of anxiety, i.e., one 
characterized by a short and relatively severe course, see 
Dorland's Illustrated Medical Dictionary 29 (26th ed. 1981), 
might also cause elevated systolic, and perhaps diastolic, 
blood pressure readings.  He did not indicate, nor do his 
office notes show, that the veteran's service-connected 
psychiatric disorder caused the veteran's hypertension or 
even that it aggravated it, as defined in Allen.  In Allen v. 
Brown, 7 Vet. App. 439, 448 (1993), the United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) defined 
aggravation of a non-service-connected disability by a 
service connected disability as any additional impairment of 
earning capacity resulting from an already service-connected 
condition, and held that when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  In this case, both Dr. Reid's 
statements and his office notes refer only to an episode of 
transient elevation in blood pressure, not to an increase in 
the disability from hypertension.  The Board also notes that 
Dr. Reid also referred to potential "worsening of blood 
pressure control" due to a course of medication prescribed 
for an episode of neurodermatitis.  It is neither contended 
or shown, however, that the reported neurodermatitis was a 
manifestation of the service-connected psychiatric disorder.  

As for Dr. Bronsky's opinion, the Board notes that the 
medical evidence of record, including private medical 
treatment records, does not concur with his statement that 
the veteran had suffered from hypertension "in recent 
years", in the sense that Dr. Reid's records reflect 
treatment for elevated blood pressure as early as 1985.  As 
for causation, Dr. Bronsky only indicates that the 
hypertension "might have been caused" by the service-
connected psychiatric disability.  The Board notes that  the 
Court has held that "use of cautious language does not 
always express inconclusiveness in a doctor's opinion on 
etiology, and such language is not always too speculative for 
purposes of finding a claim well grounded", Lee v. Brown, 
10 Vet. App. 336 (1997)., citing Watai v. Brown, 9 Vet. App. 
441 (1996).  In this case, however, particularly when 
contrasted with the language used to discuss exacerbation of 
hypertension by the service-connected psychiatric disorder, 
the Board concludes that the opinion concerning causation is 
too speculative to support the veteran's claim.  See, e.g., 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (suggesting that a 
doctor's opinion, expressed in terms of "may", was too 
speculative, on its own, to establish a well-grounded claim), 
and Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992) 
(holding that a doctor's opinion that the veteran's service-
connected condition "may or may not" have contributed to 
his cause of death was inadequate nexus evidence to well 
grounded the claim).  In contrast, Dr. Bronsky is quite 
definite in stating that the veteran's hypertension was 
"certainly exacerbated" by his PTSD, and that "there is no 
question that the veteran's hypertension has been exacerbated 
by veteran's PTSD."  He does not, however, provide any basis 
for this opinion.  Moreover, this opinion suffers from the 
same defect as those of Dr. Reid when considered in light of 
Allen, in that the medical evidence of record does not show 
an increase in disability due to the hypertension, which is 
described as well-controlled on medication. 

In contrast, Dr. Palmer acknowledges that there have been 
reports of autonomic instability with PTSD, but he notes that 
the veteran only has features of PTSD, not a "full blown" 
case of PTSD.  Moreover, he cites the veteran's longstanding 
history of hypertensive cardiovascular disease - which, the 
Board notes, is shown by the medical evidence of record - as 
a basis for his conclusion that the veteran's hypertension is 
unrelated to his service-connected psychiatric disability.  
Similarly, Dr. McDonald notes in 1994 that the diagnosis of 
the veteran's service-connected psychiatric disability as 
chronic anxiety and asthenic reaction during World War II 
would be unrelated to the later development of hypertension.  

Ultimately, none of the opinions proffered, even those of Dr. 
Reid, assert a clear cause-and-effect relationship between 
the service-connected psychiatric disability and 
hypertension.  Rather, the evidence of record presents two 
clearly worded opinions stating that there is no causal 
connection between the hypertension and the service-connected 
psychiatric disorders.  The Board therefore cannot find that 
the veteran's hypertension is etiologically related to, i.e., 
that it caused, his service-connected PTSD and asthenic 
reaction.  In weighing and balancing the various medical 
opinions in light of the entire record, the Board finds the 
preponderance of the evidence is against the claim for 
service-connection for hypertension, as secondary to the 
service-connected PTSD and asthenic reaction.  Similarly, the 
opinions of Drs. Palmer and McDaniel specifically found that 
the "hypertension is a separate issue than his post-
traumatic stress disorder," and that there is "no 
relationship" between the service-connected psychiatric 
disorders and his non-service connected hypertension, 
respectively.  The Board concludes, therefore, that competent 
evidence to support a nexus between the hypertension and the 
service-connected psychiatric disorders, in the sense that 
Allen represents, is also absent from the record on appeal.

Finally, the Board notes that the veteran has presented his 
own statements regarding the cause of his current 
hypertension.  However, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding the nature and extent of 
his hypertension, or its etiologic relationship to his 
service-connected psychiatric disorders.  Consequently, his 
statements are credible concerning his subjective complaints 
and his history; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between current 
complaints and his service-connected psychiatric disorders.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit 
v. Brown, 5 Vet. App. 91 (1993). 

II.  Entitlement to an Increased Evaluation for PTSD and 
Asthenic Reaction

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  As discussed above, in the INTRODUCTION, the Board 
twice remanded this case for further development, and the RO 
substantially complied with the requirements in both Remands.  
The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§ 4.1, 4.2 (1998).  A rating decision in September 1945 
granted service connection for reactive depression with post-
concussion secondary to shell blast, manifested by anorexia, 
insomnia, seclusiveness, and periods of depression, and 
assigned a disability evaluation of 100 percent, effective 
August 3, 1945, which is the day after the veteran's 
discharge from active service.  The evidence then of record 
included service medical records, which show that, in 
November 1944 in Holland, the veteran sustained a shell blast 
which rendered him unconscious.  He was treated and returned 
to his unit, where he again encountered enemy fire.  He 
complained of headaches, vertigo, fainting spells, and 
episodic momentary blindness and was again evacuated.  He was 
diagnosed in February 1945 with psychoneurosis, anxiety 
hysteria, moderately severe and headache, post-concussion, 
secondary to shell blast.  A certificate of disability for 
discharge reveals that the veteran was found unfit for duty 
due to reactive depression, moderate, chronic, manifested by 
anorexia, insomnia, seclusiveness, and periods of depression 
attributable to severe stress deriving from five month's 
combat experience culminating in a shell blast injury in the 
European Theatre of Operations in November 1944.

In March 1947, the RO reduced the evaluation of the veteran's 
psychoneurotic disability to 80 percent, effective February 
7, 1947.  The record reflects that the veteran was 
hospitalized at a VA facility in February 1950; the final 
diagnosis was passive-dependency reaction, chronic, severe, 
manifested by innumerable somatic complaints.  The report of 
this hospitalization indicates that the physicians felt that 
no change existed in the veteran's service-connected 
disability, but that the diagnoses should be changed to 
passive-dependency reaction.  By a rating decision in 
February 1952, the RO reduced the evaluation assigned to the 
veteran's psychoneurotic disability, described as 
psychoneurosis, mixed type, to 50 percent, effective April 
16, 1952.  In June 1954, the RO reduced its evaluation of the 
veteran's disability, described as asthenic reaction, 
moderately severe, to 30 percent, effective August 17, 1954.  
This disability evaluation has been confirmed and continued 
to the present, and is now protected. See 38 U.S.C.A. § 110 
(West 1991); 38 C.F.R. § 3.951(b) (1998).  The diagnosis of 
PTSD was added to the service-connected disability by a 
rating decision in 1995, during this appeal.

After review of the records, the Board finds that the 
evidence does not support a rating greater than 30 percent 
for the service-connected PTSD and asthenic reaction.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Board notes that the rating criteria for evaluating 
mental disorders were significantly revised, effective 
November 7, 1996.  Formerly, the Schedule provided, under the 
General Rating Formula for Psychoneurotic disorders, for the 
assignment of a 100 percent rating when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent rating 
is assigned when there is considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent rating is 
assigned for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and when the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132, 
Diagnostic Codes 9204, 9205 (1991-1998).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in the former 38 C.F.R. § 4.132 
was "qualitative" in character, whereas the other terms 
were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree." It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 
1993), 57 Fed. Reg. 4753 (1994). The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

Under the revised diagnostic criteria, consideration should 
be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (1998).

Under the new rating criteria, the general rating formula for 
mental disorders under 38 C.F.R. § 4.130 (1998) is as 
follows:

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 30 percent rating shall be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating shall be assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

Where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable rating shall be assigned.

The RO applied these new criteria and provided notice of the 
regulatory changes in the August 1997 supplemental statement 
of the case.  In light of this change in regulations, the 
veteran's current claim requires more complex analysis.  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec. 11-97).  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.

In March 1995, the RO awarded service connection for PTSD 
following receipt of an April 1994 VA examination report, 
which reflected a diagnosis of PTSD, and after review of the 
veteran's service medical and personnel records, which 
evidenced he had been injured in combat and had been awarded 
the Purple Heart.  The RO confirmed and continued the 
evaluation for the disability, now described as PTSD and 
asthenic reaction, at 30 percent under Diagnostic Code 9411-
9505.  A 50 percent rating could be warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
However, the medical evidence of record does not show that 
the required manifestations are present.

The medical evidence of record shows the overall clinical 
manifestations associated with the veteran's service-
connected psychiatric disorder are productive of occupational 
and social impairment that is characterized by no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  This is 
most effectively established by VA examination reports dated 
in September 1993 and November 1993, July 1997, and the April 
1998 addendum to the July 1997 VA examination report.  In 
addition, the record contains two statements from the 
veteran's treating physician, Dr. Reid, and private treatment 
records dated from September 1985 to January 1997.  These 
records show that the veteran continues to present with 
complaints of pain, headaches, and weakness; anxiety, 
irritability and frustration or anger; difficulty falling and 
staying asleep; and impaired concentration, focus, and 
memory.  In addition, the examining physicians generally find 
that the veteran exhibits some of these symptoms.  The 
reports further concur in that the veteran is found to 
exhibit a diminished responsiveness to his environment, no 
emotional response to questioning, and to instead affect 
responses relative to his thought processes-which, in 
September 1993, Dr. Huggins described as circumstantial and 
disorganized.  Similarly, Dr. Palmer stated in July 1997 that 
the veteran avoids thoughts, feelings, and conversations 
associated with his inservice trauma.  Nonetheless, these 
records show that the veteran is described as being 
competent; oriented to time, place, and person; and without 
evidence of psychotic thought disorder, hallucinations, or 
delusions.  The most recent, April 1998, medical evidence of 
record reveals a diagnosis of PTSD features and a history of 
anxiety.  Moreover, these reports establish the veteran is 
not receiving treatment for his psychiatric disorders, an 
assertion confirmed by the veteran's statements and the 
outpatient records.

The report of a VA examination for mental disorders, dated in 
September 1993, shows the veteran reported symptoms of 
dizziness, weakness, pain, and incoordination; feelings of 
being short-tempered, easily aggravated, and easily 
frustrated; and difficulty sleeping, concentrating, focusing, 
and remembering.  The examiner objectively observed the 
veteran was simply dressed, with fair hygiene and grooming.  
He had good eye contact, but no emotional response and 
diminished responsiveness to his environment, and was 
occasionally was preoccupied with his own thoughts-which the 
examiner described as circumstantial and disorganized.  The 
veteran's affective responses were related to his thought 
content.  He reported that he enjoys fishing because it gets 
him away from people and he prefers to be alone.  He had 
retired from employment and now "has more time on his 
hands."  He also reported that he takes no treatment for his 
nerves on the advice of his physician.  He said he coped by 
"just grunt[ing] it out."  The examiner diagnosed PTSD, 
chronic, but recommended further psychological testing to 
determine whether any organic disease might be present.

In November 1993, the veteran was again examined for mental 
disorders.  He then reported nervousness, irritability, 
depression but no suicidal attempts, headaches since his 
inservice injury, ringing in his ears, exaggerated startle 
response, and feeling easily angered.  The examiner recorded 
objective observations of depression, irritability, and 
chronic anxiety without evidence of psychotic thought 
disorder, hallucinations, or delusions.  Insight and judgment 
were noted to be poor; recent and remote memory, intact.  The 
veteran was found to be oriented in three spheres.  The 
examiner diagnosed PTSD, chronic, moderate to severe.

In July 1997, the veteran underwent evaluation for PTSD.  He 
reported no feelings of depression, no guilt feelings, and no 
suicidal or homicidal ideations.  He did report weakness, 
decreased concentration, exaggerated startle response, 
irritability, feeling easily angered, nightmares "years 
ago", detached feelings, an inability to recall certain 
aspects of the inservice trauma, and avoiding thoughts, 
feelings, or conversations associated with it.  Yet, the 
examiner noted the veteran did not report current images, 
thoughts, perceptions, or dreams that would signify he is re-
experiencing the traumatic event.  In addition, the veteran 
stated he did not actively feel as if the traumatic event was 
recurring, and the examiner found no intense psychological 
stress with internal event or external cues.  Other objective 
observations include that the veteran presented neatly 
dressed, cooperative, alert, oriented times four, and 
decreased short and remote memory.  He exhibited no abnormal 
movement and good eye contact, and spoke with regular rate 
and rhythm-albeit in a monotone.  The examiner observed the 
veteran's mood to be fine; his insight, decreased; and his 
thought processes, logical and coherent without flight of 
ideas, looseness of association, blocking, confusion, 
muteness, perserveration, tangentiality, circumstantiality, 
delusions, hallucinations, or special powers.  The report 
shows the veteran was able to focus, sustain, and shift 
attention after asking the examiner to explain questions.  
The examiner specifically noted that he found no signs or 
symptoms of mania or anxiety, no thought insertion, thought 
broadcasting or thought control, no obvious personality 
psychopathology, and no auditory or visual hallucinations.  
The report reveals a diagnosis of PTSD features and a history 
of anxiety, and that the veteran was found to be competent.  
The examiner then stated that the veteran had reported no 
current treatment.

In April 1998, the examiner who conducted the July 1997 
examination, Dr. Palmer, proffered an addendum to the July 
1997 examination report.  In pertinent part, he stated that 
the veteran exhibits "only features" of PTSD and "not a 
full blown disorder."  In addition, he opined that no 
further psychological testing of the veteran is presently 
necessary.  Dr. Palmer diagnosed PTSD features and a history 
of anxiety reaction.

The record also contains two statements by the veteran's 
treating physician, Dr. Reid.  Dated in December 1991 and 
January 1992, these statements reflect the physician's 
professional opinion that the veteran suffers from chronic 
anxiety.  Nonetheless, while the Board accepts the veracity 
Dr. Reid's assessment of the veteran's disability, it notes 
that the private outpatient records do not concur.  Rather, 
these records-in their absence of treatment for any 
psychiatric disability-further present a disability picture 
productive of occupational and social impairment that is 
characterized by no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, reinforcing the interpretation proffered 
by Dr. Palmer in April 1998.  The outpatient records present 
in the claims file reveal that the veteran has not sought 
treatment for his psychiatric disability since at least 1985.  
Among those entries in the outpatient treatment records, only 
two could possibly pertain to his psychiatric disabilities.  
The first, in January 1990, refers to possible 
neurodermatitis, which the physician connected with increased 
tension caused by the veteran's son moving in with the 
family.  The examiner also noted that the veteran reported 
other family members were itching as well.  The second entry 
is dated in August 1990, and reveals that the veteran 
presented with elevated blood pressure measurements at a time 
when he also reported feeling overheated and somewhat 
"strung out."  

A 50 percent evaluation would be warranted under the old 
criteria for considerably impaired ability to establish or 
maintain effective or favorable relationships with people, or 
psychoneurotic symptoms of such severity and persistence that 
there is considerable impairment in the ability to obtain or 
retain employment.  However, the medical evidence of record 
does not establish that the veteran exhibits the required 
manifestations.

First, the veteran does not describe, nor is he shown to 
exhibit, more than definite impairment in establishing or 
maintaining effective or favorable relationships.  The 
evidentiary record reveals that the veteran reports he is 
irritable, easily frustrated and angered, and likes to fish 
because it gets him away from people.  Yet, the evidentiary 
record also reveals that he has remained married to the same 
woman for fifty years, and that he has two sons.  Moreover, 
the most recent medical evidence of record, the July 1997 
examination and April 1998 addendum, show no findings of 
personality psychopathology, psychoses, mania, or anxiety.  
In addition, the examiner found the veteran to be alert and 
oriented times four, with a fine mood, congruent affect, 
logical and coherent thought processes, and no flight of 
ideas, looseness of association, blocking, confusion, 
muteness, perserveration, tangentiality, hallucinations, 
delusions, or circumstantiality.

Second, the evidence of record simply does not establish that 
the veteran is more than definitely industrially impaired.  
He has not contended that his psychiatric disabilities 
interfere with his employment.  Rather, he reported, in 
September 1993 that, in five to seven years after his 
discharge from active service, "he finally became himself," 
worked for several years, and "was able to function quite 
well."  And, while the record does show that he is currently 
not employed, the veteran reported in September 1993 that 
this is because he retired.  There is simply no indication in 
the record that the veteran was terminated from his 
employment, or that he is unemployable, because of his 
psychiatric disabilities alone.  A VA medical examination 
report dated in July 1997 does contain the comment that the 
veteran is disabled from gainful employment, but this was 
attributed to the veteran's age and physical problems, in 
addition to his psychiatric disability. 

The Board notes that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, nonetheless, the regulations 
do not give past medical reports precedence over the current 
medical findings.  Where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Thus, the Board finds that the July 1997 and April 
1998 evaluation of the veteran's symptomatology, reinforced 
by the lack of any records demonstrating current treatment of 
the veteran's psychiatric disabilities, and supported by the 
other, earlier examination reports, present an accurate 
picture of the veteran's current psychiatric disability.

After consideration of the evidence, the Board finds that the 
criteria for a rating higher than 30 percent under either the 
old or the new rating criteria are not met.  This does not, 
however, preclude the granting of a higher evaluation for 
this disability.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Both the old and the new rating 
criteria provides a range of evaluations from noncompensable 
to 100 percent as delineated above.  However, as discussed 
above, the evidence simply does not reflect that the required 
symptomatologies are present.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or treatment for his psychiatric 
disability.  Moreover, the evidence of record does not show 
that the service-connected PTSD and asthenic reaction, alone, 
interfere markedly with the veteran's employment.  The 
veteran reported, in September 1993, that he retired from his 
employment.  Furthermore, although the report of the July 
1997 VA medical examination described the veteran as disabled 
from gainful employment, close review of the examiner's 
comments reveals that he made this determination considering 
all of the veteran's impairments-not just his psychiatric 
disabilities.  Thus, the evidence does not show that the 
impairment resulting solely from his service-connected PTSD 
and asthenic reaction alone warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that the impairment resulting from the 
service-connected PTSD and asthenic reaction is adequately 
compensated by the ratings discussed above.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1998) is not warranted in this case.


ORDER

Service connection for hypertension, as secondary to PTSD and 
asthenic reaction, is denied.

An evaluation greater than 30 percent for PTSD and asthenic 
reaction is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 22 -


